Case 2:19-cr-20429-DML-DRG ECF No. 21 filed 08/14/19                   PageID.71       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                      Case No. 2:19−cr−20429−DML−DRG
                                                        Hon. David M. Lawson
Robert Bernard Giggie,
                                   Defendant(s),




                                      NOTICE TO APPEAR

     The following defendant(s) are hereby notified to appear: Robert Bernard Giggie

   The defendant(s) shall appear before District Judge David M. Lawson at the United States
District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan, for the following proceeding(s):

       • SENTENCING: November 12, 2019 at 04:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/S. Pinkowski
                                                    Case Manager

Dated: August 14, 2019
